Citation Nr: 1519294	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  04-39 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel












INTRODUCTION

The Veteran served on active duty from February 1970 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  

In the January 2004 rating decision, the RO denied service connection for hepatitis C, finding that no new and material evidence had been received.  The Veteran filed a notice of disagreement (NOD) in March 2004 with respect to the RO decision on this claim and was issued a statement of the case (SOC) in June 2004.  He perfected an appeal with respect to this issue by filing a timely substantive appeal in October 2004.  The claim for service connection for hepatitis C was reopened and remanded for further development by the Board in April 2007.  

Thereafter, the Board denied the claim for service connection for hepatitis C in June 2010.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By a July 2011 Order, the Court granted a July 2011 Joint Motion for Remand (Joint Motion), vacating the Board's June 2010 decision and remanding the Veteran's claim for consideration by the Board.  In the Joint Motion, the parties found a December 2009 VA examination which the Board relied upon in its decision to be inadequate.  The parties found that a July 7, 2004, Hepatitis C Clinic report referred to by the December 2009 VA examiner was not of record, and therefore, the examiner and the Board's reliance on such report in denying the Veteran's claim to be unclear.  The Board was instructed to consider the effect of this lack of evidence in its analysis with respect to service connection, and specifically, whether further medical examination or opinion was required pursuant to VA's duty to assist.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In March 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination and ensure that all of the Veteran's VA treatment records were associated with the Veteran's claims folder.  In January 2013, the Board denied the Veteran's claim for service connection for hepatitis C.
Subsequently, the Veteran appealed the Board's January 2013 decision to the Court.  In May 2014, the Court issued a Memorandum Decision that vacated and remanded the Board's January 2013 decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The May 2014 Court decision directed the Board to make another attempt to obtain outstanding medical records, including treatment records from Brooke Army Medical Center from January 1, 1985, to the present.  Records associated with the Veteran's motorcycle accident are also outstanding.  An attempt should be made to obtain these records.  See 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include records from Brooke Army Medical Center from January 1, 1985, to the present.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. 
§ 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  If additional medical records are obtained, refer the Veteran's VA claims file to the VA examiner who conducted the May 2012 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's hepatitis C.  The examiner must be given full access to the Veteran's complete VA electronic claims file for review, or in the alternative, the pertinent documents must be printed for the VA examiner to review.  If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hepatitis C was incurred during active service.  

The examiner is asked to provide a rationale for the opinion rendered.  If the examiner is unable to provide a rationale, he or she should explain why.

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue the Veteran a supplemental statement of the case.  Afford him the appropriate period of time within which to respond thereto.



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




